DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,495,121 to Smullin et al.
Re Claim1, Smullin et al discloses an airflow adjusting apparatus (100, 700) comprising: two or more airflow generators (110, 710) that are arranged in a first direction and a second direction along a surface of an object, the airflow generators being configured to generate respective airflows in directions parallel to each other along the surface of the object, the second direction intersecting with the first direction (see figure 7A-D); and a controller (172) configured to control outputs from the respective airflow generators independently of each other, the controller being configured to cause a total output from the airflow generators in a first group of the two or more airflow generators to be greater than a total output of the airflow generators in a second group of the two or more airflow generators, the airflow generators in the first group being arranged side by side in an airflow generation direction (see figure 7A), the airflow generators in the second group being arranged side by side in the airflow generation direction and being .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smullin et al in view of US 2019/0193843 to Kikuchi et al.
	Re Claims 11-13 and 15, Smullin et al discloses an airflow apparatus as discussed above but fails to disclose the apparatus being used on a vehicle, wherein the airflow generators are installed on a vehicle body surface of the vehicle, wherein the vehicle body surface of the vehicle comprises a surface of a bonnet.
	Kikuchi et al teaches the use of a plasma airflow apparatus (3) being used on a vehicle (figure 8).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the device of Smullin et al on a vehicle as taught by Kikuchi et al, in order to improve the air flow, and further Smullin suggests the use of its device on other moving vehicles to improve the airflow (columns 1-2, lines 62-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612